Citation Nr: 0530900	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  97-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), from January 24, 1996, 
to May 20, 1998.

2.  Entitlement to service connection for a back disorder, to 
include L1-5 disc pathology, S1 radiculopathy, and L3-4 
foraminal stenosis.

3.  Entitlement to service connection for a skin condition, 
to include pseudofolliculitis barbae.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In March 2001, the Board remanded the case for additional 
evidentiary development on the issues listed on the first 
page of this decision.  

In March 2003, a hearing was held before the undersigned, who 
is the Acting Veterans Law Judge making this decision and who 
was designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  In August 2003 the 
Board again remanded the case for additional evidentiary 
development on the issues listed on the first page of this 
decision.

At the March 2003 hearing, the appellant testified that the 
veteran should be granted special monthly compensation 
benefits based on the need for regular aid and attendance of 
another person and for reason of being housebound, earlier 
effective dates for the service-connected disabilities, and a 
clothing allowance.  As noted in the August 2003 remand, the 
Board does not have jurisdiction to address these claims, as 
they had not been adjudicated by an agency of original 
jurisdiction.  These issues still have not been adjudicated 
by the RO.  They are again referred to the RO for appropriate 
action.


REMAND

In an October 1996 statement, the veteran reported that he 
was receiving Social Security disability benefits due to his 
PTSD.  Records from the Social Security Administration need 
to be obtained.

The veteran's sister reported in a March 2003 statement that 
the veteran underwent back surgery at the Pasadena Texas 
Memorial Hospital in approximately 1974 and that he had 
treatment at Southwest Memorial Hospital in Houston, Texas, 
in the 1990s.  In the February 2004 VCAA letter, the RO did 
not ask the veteran's sister to provide authorizations of 
release for those records.  These records need to be 
obtained.  As to the lumbar spine disability, the veteran 
alleged in a January 1997 statement that he was treated for a 
low back disability during his hospitalizations in Japan and 
at Brooke Army Hospital for his gunshot wound to the left 
elbow.  Additional service medical records may be available.  
Also, in the February 2004 VCAA letter, the RO did not ask 
the veteran's sister to identify treatment for a back 
disability for the period from January 1972 to February 1996.  
Moreover, as the veteran reported a history of back trouble 
at the January 1972 separation examination, a medical opinion 
on the etiology of the back disability is necessary.

The veteran's service medical records reflect that he had 
pseudofolliculitis barbae in service.  VA medical records 
show that the veteran has used hydrocortisone for skin 
symptomatology on his face.  A medical examination to 
determine whether the veteran currently has 
pseudofolliculitis barbae may be necessary.  Additionally, in 
the February 2004 VCAA letter, the RO did not ask the 
veteran's sister to identify treatment for a skin disability 
from January 1972 to the present.

The case is REMANDED for the following development:

1.  Obtain from the Social Security 
Administration all medical records and 
decisions pertaining to the veteran's 
claim for Social Security disability 
benefits.  Upon receipt, associate this 
evidence with the claims file.

2.  Obtain from the National Personnel 
Records Center any additional service 
medical records not already provided, to 
include hospitalization records from a 
hospital in Japan from August to 
September 1969 and at Brooke General 
Hospital at Fort Sam Houston, Texas, from 
September to October 1969.

3.  Ask the veteran's sister to provide 
properly completed VA Form 21-4142's 
(authorization for release of information 
or evidence) granting VA authority to 
obtain records of the veteran's back 
treatment at Pasadena Texas Memorial 
Hospital in approximately 1974 and at 
Southwest Memorial Hospital in Houston, 
Texas, in the 1990s.  Upon receipt of 
such a release, obtain copies of 
treatment records from those facilities 
and associate them with the claims file.

4.  Ask the veteran's sister to identify 
the name and address of any health care 
professional who, or a health care 
facility that, treated the veteran for 
any back disability from January 1972 to 
February 1996 and for any skin disability 
from January 1972 to the present.  If she 
identifies a VA health care facility or 
professional, obtain such treatment 
records and associate them with the 
claims file.  If she identifies a non-VA 
health care facility or professional, ask 
her to provide a properly completed VA 
Form 21-4142 (authorization for release 
of information or evidence) granting VA 
authority to obtain records of that 
treatment.  Upon receipt of such a 
release, obtain copies of treatment 
records from the non-VA health care 
professional or facility and associate 
them with the claims file.

5.  Ask the veteran's sister to submit 
any evidence, such as a photograph of the 
veteran's face, showing that he currently 
has pseudofolliculitis barbae.  If the 
veteran's sister submits such evidence, 
the evidence should be reviewed by a VA 
doctor to determine whether the veteran 
currently has pseudofolliculitis barbae.  
If the veteran's sister does not submit 
such evidence, if that doctor cannot 
determine whether the veteran currently 
has pseudofolliculitis barbae, or if the 
additional medical evidence received 
pursuant to this remand does not reflect 
a current diagnosis of 
pseudofolliculitis, schedule the veteran 
for a physical examination to determine 
whether he currently has 
pseudofolliculitis.

6.  After the development requested above 
has been completed to the extent 
possible, the veteran's claims file 
should be reviewed by an appropriately 
qualified physician.  The reviewer should 
provide an opinion as to whether the 
veteran's current back disability is as 
least as likely as not related to the 
veteran's active service, including the 
veteran's reporting of a history of back 
trouble on the January 1972 separation 
examination and any records showing 
treatment for back symptomatology.  The 
reviewing physician's opinion should be 
associated with the veteran's VA claims 
folder.

7.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. S. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

